Electronically Filed
                                                        Supreme Court
                                                        SCOT-12-0000678
                                                        08-AUG-2012
                                                        11:15 AM



                        NO. SCOT-12-0000678


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  ARWIN R. ECHINEQUE, Petitioner,


                                vs.


                   STATE OF HAWAI'I, Respondent.



                        ORIGINAL PROCEEDING


                               ORDER

         (By: Recktenwald, C.J., Nakayama, Acoba, McKenna,

                         and Pollack, JJ.)


           Upon review of the complaint filed in the supreme court


by plaintiff Arwin R. Echineque, it appears that we lack


jurisdiction to consider the complaint.   See HRS § 602-5 (Supp.


2011).   Therefore,


           IT IS HEREBY ORDERED that the complaint is dismissed.


           DATED: Honolulu, Hawai'i, August 8, 2012.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack